Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,893,486 to F. D. Wasmire (“Wasmire”) in view of US 4,060,572 to M. Widmann (“Widmann”), and US 2005/0023296 to F. C. Bien (“Bien”).
With regard to Claims 13-16, 19, Wasmire teaches a low-pressure system for mixing and applying plural foam components comprising a handheld applicator configured for mixing the components and directing a stream thereof to a surface wherein the applicator comprises a barrel, a handle mounted thereto, a mixing nozzle with a cavity mounted to the barrel, and a flow diverter having a spiral and elongated diverter body (see Abstract; FIGs. 1-2; Col. 3, Lns. 1-20; Col. 4, Lns. 22-27; Col. 5, Lns. 14-16 and 26-30).  According to Wasmire, a pair of fluid conduits extend through the barrel in alignment with the mixing nozzle, a rotatable valve mounted to the barrel controls opening and closing of the of the conduits with regard to the mixing nozzle, and a gas conduit for providing a continuous stream of gas is connected to the mixing nozzle (see FIGs. 1-2; Col. 3, Lns. 39-44; Col. 5, Lns. 14-30).  The valve of Wasmire is considered tantamount to the claimed trigger element.  The system can be configured to operate within the claimed pressure range (see Col. 5, Lns. 26-30).
Wasmire teaches aeration of the combined components in order to facilitate thorough additional mixing via a helical/spiral mixing element (see Abstract; Col. 1, Lns. 10-15; Col. 5, Lns. 5-9; Col. 6, Lns. 6-10).  Wasmire does not expressly teach a sieve as claimed.  Widmann is similarly directed to a multi-component low-pressure foaming apparatus, and teaches inclusion of a sieve to develop turbulence in a foaming chamber located upstream of a helical element in order to obtain uniform foaming (see Abstract; Col. 1, Lns. 53-54; Col. 2, Lns. 56-58; Col. 3, Lns. 33-37).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a sieve in tandem with the injected air and foam components as claimed in the device of Wasmire, in order to form a churning pocket for improved foaming uniformity as taught by Widmann.
Wasmire does not particularly limit the manner in which foam components are provided to the mixing and spraying device therein; however the reference does not expressly teach a volumetric metering device, heated hoses, and pre-heaters as claimed.  Bien is directed to systems for delivering multi-component coating materials to a spray applicator, and teaches metering of components via a proportioning pump, primary and secondary heaters for the pump system, and heated hoses in order to control the ratio of combined components (see Abstract; FIG. 1; ¶¶ [0003], [0024], [0045]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated metering and heating elements as claimed in the system of Wasmire to improve control over the ratio of combined components, as taught by Bien.
Wasmire teaches non-pressurized containers in fluidic communication with the conduits for the materials (see FIG. 2).  Wasmire also remarks on the desirability of storing larger amounts of components for dispensing (see Col. 4, Lns. 35-37).  Bien teaches a configuration wherein materials are pumped from drums and delivered to a spray gun (see FIG. 1; ¶¶ [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the drum-fed configuration of Bien into the system of Wasmire in order to have access to larger quantities of material as desired.
With regard to Claim 18, the system of Wasmire as modified by Widmann features all of the claimed elements in the claimed configuration understood to render the claimed mixing properties.
With regard to Claim 20, Wasmire teaches an air compressor (se Col. 4, Lns. 8-21).
With regard to Claims 21-22, Wasmire teaches dispensing plural component foams comprising polyurethanes derived from polyisocyanates and polyols (see Col. 4, Lns. 22-37).
2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wasmire in view of Widmann and Bien as applied to Claim 13, and further in view of US 2015/0360853 to M. Nicmanis (“Nicmanis”).
	With regard to Claim 17, Wasmire teaches dynamic mixing in the nozzle cavity; however the reference does not teach a movable flow diverter as claimed.  Nicmanis is similarly directed to a foam dispensing device, and teaches inclusion of loose foam enhancing elements for improved mixing of gas (see Abstract; FIG. 2; ¶¶ [0117], [0196]-[0202]).  According to Nicmanis, varying the geometry of the elements can yield tailored foam properties (see ¶ [0118]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a diversity of foam enhancing elements in the cavity of Wasmire in order to obtain foam with desired properties as taught by Nicmanis.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715